Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Regarding claims 1 and 20, claims recite the limitation "said detector segments" in lines 5 (in claim 1) and line 2 (in claim 20) respectively.  It appears that the claim is referring to “at least two or more detector segments” which is recited earlier in the claim.   
Regarding claim 1, claim recites the limitation: “said detector array is configured…”. It appears that the limitation needs a conjunction such as “wherein” at the beginning. 
Regarding claim 1, claim recites the limitation: “said face of ring tilted” should instead read “said face of said ring being tilted”.
Claim 13 recites some abbreviations without first spelling them out, in particular: LuAP, and LFS don’t have their full name spelled out. If the applicant intends to use acronyms for the names, the full names should be spelled out first and the acronyms should be placed in parentheses.  .
Regarding claim 19, claim recites the term “photomultiplier” as a single word in the claim. However, the term has been used previously in claim 1 as two words. The applicant is advised to be consistent with the terminology in the claims.

Appropriate correction is required.

. 
Claim Rejections - 35 USC § 101

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites: “scintillator having a top edge generally closest to the subject and a detection surface wall aligned closest to surrounding the breast” and “said ring surrounding the breast”. It appears that the claims is defining structural features of the apparatus in terms of their position relative to a human organism thereby claiming the human organism. As a result, the claims are considered to be encompassing a human organism which is excluded from the scope of patentable subject matter. The examiner suggests using “configured to” language in order to overcome the rejection.
Claim 20 recites: “one of said top edge of one of said detector segments is at least partially under the arm pit of the subject” which is also defining the structural positioning of the apparatus in terms of the human body thereby claiming the human organism. As a result, the claims are considered to be encompassing a human organism which is excluded from the scope of 
	Claims 1-19 depend upon rejected claim 1 and therefore are considered to also be directed towards a non-patentable subject matter as a result of their dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a target” in lines 11-12 of the claim. It is unclear what is the relationship between the recited term and the term “the target” recited in line 6. For the purposes of examination it is assumed that both terms are referring to the same thing.
The term "about" in line 12 of claim 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Claim 1 recites the limitation "the posterior direction " in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 recite the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claims 3-7 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, it is assumed that “about” indicates within 90 degrees of the recited range.
The term "about" in claims 8-10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, it is assumed that “about” indicates within 300ps of the recited range.
Claim 11 recites the limitation "the prone position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 12, and 14-19 depend upon indefinite claim 1 and are therefore considered to be indefinite as well due to their dependency



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (U.S. Publication No. 2010/0108896) hereinafter “Surti” in view of Majewski et al. (U.S. Publication No. 2010/0074399) hereinafter “Majewski”. 
Regarding claim 1, Surti discloses a time-of-flight positron emission tomography (TOFPET) assembly [TOFPET device of Surti, see abstract] for detecting lesions of a breast of a subject [TPFPET device of Surti includes a PET scanner configured to detect small lesions in the breast; see [0046] and last 8 lines of [0089] of Surti], wherein said subject is anatomically defined 5with a median plane and chest wall-coronal plane [it is inherent that any subject can be anatomically defined by a median plane and chest wall-coronal plane], said assembly comprising:
 a detector array having at least two or more detector segments [see [0050] of Surti]; said detector segments including: a scintillator [see [0010] and [0043] disclosing that the detector array comprises of a scintillator] for placement toward the target [see [0044] and [0054] and claim 22 of Surti disclosing placement of the scintillators in close proximity of the target], said scintillator having a top edge generally closest to the subject and a detection 10surface wall aligned closest to surrounding the breast [see FIG. 12B; the top edge of the scintillator sits next to the skin of the subject (i.e. closest to the subject) and the internal side of the scintillator ring which is the detection surface is aligned surrounding the breast and closest to it]; said detector segments configured to acquire tracer emission signals from a target of the breast with a timing resolution of less than about 600 ps [see abstract and [0009] of Surti];  
;[see [0050], last 3 lines and claim 1 or Surti]
 said detector array is configured having said at least two segments in a ring defining a face substantially spanning across the ring [segments 1, and 3 of the detector array; see FIG. 1A-1C and [0055]]; said ring surrounding the breast and said face of ring tilted to offset the chest wall-coronal plane of the subject [see FIG. 1A; the detector ring surrounds the breast and it is offset with respect to the chest coronal plane]; and  20one of said top edge of one of said detector segments is above the chest wall- coronal plane of the subject in the posterior direction [see FIG. 12 of Surti]
Surti does not expressly disclose a photomultiplier tube opposite the scintillator and a readout connected to the photomultiplier
Majewski, directed towards a breast PET detector arranged in a ring to image tissue of the breast [see abstract of Majewski] further discloses a photomultiplier tube [position sensitive photo multiplier tube 32; see [0081] and FIG. 2]  opposite the scintillator [see FIG. 2; the PMT 32 Is opposite scintillator 30] and a readout connected to the photomultiplier.[readout 39 is connected to PMT 32; see FIG. 2]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the TOFPET assembly of Surti further and include a photomultiplier tube opposite the scintillator and a readout connected to the photomultiplier tube according to the teachings of Majewski in order for the detector ring .[see [0081] of Majewski]
Regarding claim 2, Surti discloses the TOFPET assembly [see rejection of claim 1 above].
Surti does not disclose a slant imaging light guide extending from said scintillator to said photo multiplier.  
Majewski further discloses a slant imaging light guide [slant light guide 34; see [0081] and FIG. 2] extending from said scintillator to said photo multiplier.[see FIG. 2; the light guide 34 is between the scintillator 30 and PMT 32]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the TOFPET assembly of Surti further and include a slant imaging light guide from said scintillator to said photomultiplier tube according to the teachings of Majewski in order to better image the dead spots close to the skin of the subject [see [0009] of Majewski]
Regarding claim 8, Surti further discloses that said timing resolution is in the range of one of the following ranges:  15about 100 ps to about 300 ps [see [0051] of Surti the time resolution is about 300ps]; about 150 ps to about 250 ps. about 200 ps to about 300 ps; or about 250 ps to about 300 ps.  
Regarding claim 9, Surti further discloses that 20said timing resolution is in the range of: about 300 to about 600 ps;[see [0051] of Surti; the time resolution is about 300ps];
Regarding claim 10, Surti further disclose that said timing resolution is in the range of one of the following ranges:  25about 300 ps to about 400 ps [see [0051] of Surti; the time resolution is about 300ps]; about 500 ps to about 600 ps; about 400 ps to about 500 ps; or about 400 ps to about 600 ps.  
Regarding claim 11, Surti further discloses 30a table for receiving the subject in the prone position, said table including a downward extending aperture for receiving the breast of the subject. [see [0021] and FIG. 11B] 
Regarding claim 12, Surti further discloses that said scintillator comprises scintillator crystals. [see [0010] of Surti] 
Regarding claim 13, Surti further discloses said scintillator crystals 5comprises at least one of any combination of the following: LSO (lutetium orthosilicate) [see [0010] of Surti], LYSO (Lutetium Yttrium Orthosilicate) [see [0010] of Surti],, LuAP, LFS, GSO (Gadolinium oxyorthosilicate), GYSO (gadolinium-yttrium oxyorthosilicate), BGO (Bismuth Germanate), NaI(Tl) (Sodium Iodide), LaBr3 (Lanthanum Bromide), or Cerium-doped lutetium yttrium oxyorthosilicate.  
Regarding claim 14, Surti further discloses that said detector array occupies about 5/6 of a space defining the ring around the breast. [see [0028] discloses a full ring detector with occupies about 5/6 of the space (a full ring detector occupies 6/6 of the space)] 
Regarding claim 15, Surti further discloses that said detector array occupies about 15 2/3 of a space defining the ring around the breast.[see [0009], last 6 lines, and [0014] and FIG. 4 of Surti] 
Regarding claim 16, Surti further discloses that said detector array occupies 50% of a space defining the ring around the breast [see [0009] last 6 lines, and [0014] and Fig. 4 of Surti].  
claim 17, Surti further discloses that 20said ring is circular [see FIG. 4 of Surti], elliptical, irregular, or a regular polygon with four equal sides.  
Regarding claim 18, Surti further discloses that said detector array comprises separate detector segments [see FIG. 1A-C; the detector segments 1 and 3] that are either: 25asymmetrically distributed about a space defining the ring around the breast [see FIGS. 1A-C]; or symmetrically distributed about a space defining the ring around the breast.[see FIG. 1D of Surti]  
Regarding claim 19, Surti discloses the TOFPET assembly of claim 1 [see rejection of claim 1 above].
Surti however, does not disclose a photomultiplier tube.
Majewski further discloses that said photomultiplier includes at 30least one of the following: a standard square photomultiplier  a standard round photomultiplier, a multi-element photomultiplier [see [0089] of Majewsky discloses a 2” square multi-element PMT],a position sensitive flat panel photomultiplier [See [0088] of Majewsky], a position sensitive microchannel plate based photomultiplier, a large size avalanche photodiode with resistive readout, and a silicon photomultiplier array.  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the TOFPET assembly of Surti further and include a photomultiplier tube that is a multi-element photomultiplier or a position sensitive flat panel photomultiplier according to the teachings of Majewski in order for the detector ring to properly sense and direct the detected information to the processor.[see [0081] of Majewski]
claim 20, Surti further discloses one of said top edge of one of said detector segments is at least partially under the arm pit of the subject [see FIG. 17; the detectors top edge of the detector is under the armpit of the subject]

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al. (U.S. Publication No. 2010/0108896) hereinafter “Surti” in view of Majewski et al. (U.S. Publication No. 2010/0074399) hereinafter “Majewski” as applied to claim 1 above, and further in view of Wainer et al. (U.S. Publication No. 2003/0197127) hereinafter “Wainer”.
Regarding claim 3, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 10 degrees to about 80 degrees.   
Wainer, directed towards imaging the breast with high efficiency [see abstract of Wainer] discloses that angle between the face of the ring and the chest wall-coronal plane is in the range of about 10 degrees to about 80 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. axis 104) is 30 degrees which is within the specified range]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 10 degrees to about 80 degrees according to [see [0017] of Wainer] 
Regarding claim 4, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 30 degrees to about 60 degrees.   
Wainer further discloses that angle between the face of the ring and the chest wall-coronal plane is in the range of about 30 degrees to about 60 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. element 104) is 30 degrees which is within the specified range]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 30 degrees to about 60 degrees according to the teachings of Wainer in order to improve the imaging efficiency of the system near the chest wall [see [0017] of Wainer] 
Regarding claim 5, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 40 degrees to about 50 degrees.   
is in the range of about 40 degrees to about 50 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. element 104) is 30 degree which is “about” the same range. Further [0017] disclose that various other tilt angles can be used as well.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 40 degrees to about 50 degrees according to the teachings of Wainer in order to improve the imaging efficiency of the system near the chest wall [see [0017] of Wainer] 
Regarding claim 6, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 10 degrees to about 45 degrees.   
Wainer, directed towards imaging the breast with high efficiency [see abstract of Wainer] discloses that angle between the face of the ring and the chest wall-coronal plane is in the range of about 10 degrees to about 45 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. element 104) is 30 degrees which is within the specified range]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by [see [0017] of Wainer] 
Regarding claim 7, Surti as modified by Majewski discloses an angle between the face of the ring and the chest wall-coronal plane [see FIG. 2A of Surti].  
Surti as modified by Majewski however, does not expressly disclose that the angle between the face of the ring and the chest wall-coronal plane is in the range of about 45 degrees to about 70 degrees.   
Wainer, directed towards imaging the breast with high efficiency [see abstract of Wainer] discloses that angle between the face of the ring and the chest wall-coronal plane is in the range of about 45 degrees to about 70 degrees.  [see FIG. 6A and [0088] of Wainer disclosing that the tilt angle with respect to the chest wall coronal plane (i.e. element 104) is 30 degree which is “about” the same range. Further [0017] disclose that various other tilt angles can be used as well.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tilt angle of the ring of Surti as modified by Majewski further and make the angle between the face of the ring and the chest wall-coronal plane to be in the range of about 45 degrees to about 70 degrees according to the teachings of Wainer in order to improve the imaging efficiency of the system near the chest wall [see [0017] of Wainer] 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 671-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793